On Rehearing.
By the WHOLE COURT.
DAWKINS, .1.
A further ■ consideration of this case convinces us that the views expressed in the dissenting opinion handed down by Mr. Justice LAND herein are sustained by the law and jurisprudence of this court. Therefore, for the reasons therein assigned, our former decree is set aside, the views expressed in said dissenting opinion are adopted as the conclusion of this court, and the verdict and sentence appealed from are affirmed.
BAKER and ST. PAUL, JJ., dissent.
O’NIELL, J., was absent from the state when the case was argued and decided on rehearing.